           Case 1:20-cv-00707-SAB Document 13 Filed 12/02/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   TRAVIS JUSTIN CUELLAR,                           )   Case No.: 1:20-cv-00707-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER DIRECTING PLAINTIFF TO INFORM
13          v.                                            THE COURT WHETHER ENTRY OF DEFAULT
                                                      )   SHOULD BE IMPOSED AS TO DEFENDANTS
14                                                    )   BRUTON AND CISNEROS
     FRESNO COUNTY SHERIFF, et al.,
                                                      )
15                                                    )   (ECF No. 12)
                     Defendants.                      )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Travis Justin Cuellar is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On July 21, 2020, the Court directed the United States Marshal to serve Bruton and Cisneros.
21   (ECF No. 10.)
22          Rule 12 of the Federal Rules of Civil Procedure provides, “[A] defendant must serve an answer
23   within 21 days after being served with the summons and complaint; or if it has timely waived service
24   under Rule 4(d), within 60 days after the request for a waiver was sent.” Fed. R. Civ. P. 12(a) (1)(A).
25   Under Rule 4(d), a defendant may waive service of a summons by signing and returning a waiver of
26   service. Fed. R. Civ. P. 4(d). If a defendant fails to plead or otherwise defend an action after being
27   properly served with a summons and complaint, a default judgment may be entered pursuant to Rule
28   55(a) of the Federal Rules of Civil Procedure.
                                                          1
           Case 1:20-cv-00707-SAB Document 13 Filed 12/02/20 Page 2 of 2



1             Here, on November 5, 2020, the Court received two USM–285 forms from the Marshal

2    indicating that personal service was effected upon Defendants Bruton and Cisneros which gave the

3    two Defendants twenty-one days, i.e. November 25, 2020, in which to file a response to the complaint.

4    Fed. R. Civ. P. 12(a)(1)(A)(i). (ECF No. 12.) To date, neither Defendant Bruton or Cisneros has filed

5    a response to the complaint and the time to do so has passed. (Id.)

6             Accordingly, it is HEREBY ORDERED that within thirty (30) days from the date of service of

7    this order, Plaintiff shall inform the Court whether entry of default should be imposed against

8    Defendants Bruton and Cisneros.

9
10   IT IS SO ORDERED.

11   Dated:     December 1, 2020
12                                                     UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
